FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 05-10360
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CR-02-00104-LKK
CESAR VALDEZ-SANTOS,
                                             OPINION
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
           for the Eastern District of California
       Lawrence K. Karlton, Senior Judge, Presiding

                   Argued and Submitted
         April 6, 2006—San Francisco, California

                   Filed August 10, 2006

     Before: Alfred T. Goodwin, Betty B. Fletcher, and
            Raymond C. Fisher, Circuit Judges.

               Opinion by Judge B. Fletcher




                           9217
                  UNITED STATES v. VALDEZ-SANTOS                     9219
                              COUNSEL

McGregor W. Scott, United States Attorney; Carolyn K.
Delaney, Assistant United States Attorney; and Phillip Tal-
bert, Assistant United States Attorney, Sacramento, Califor-
nia, for the appellant.

Fred N. Dawson, Fair Oaks, California, for the appellee.


                              OPINION

B. FLETCHER, Circuit Judge:

   Appellant Cesar Valdez-Santos was convicted in the East-
ern District of California of [1] conspiracy to possess and dis-
tribute a listed chemical with knowledge or reasonable cause
to believe it would be used to manufacture methamphetamine,
21 U.S.C. §§ 846 and 841(c)(2), and [2] possession and distri-
bution of a listed chemical with knowledge and reasonable
cause to believe that it would be used to manufacture
methamphetamine, 21 U.S.C. § 841(c)(2). After conviction,
the district court granted Valdez-Santos’s motion for acquittal
on the conspiracy conviction. It also granted his motion for a
change of venue and new trial on the possession charge, and
transferred the case to the Central District of California. The
government appeals the grant of the motion to change venue.
We have jurisdiction under 28 U.S.C. § 1291, and we reverse.

                                    I.

  Valdez-Santos’s arrest arose out of a DEA investigation of
a methamphetamine trafficking organization which culmi-
nated in the bust of a large methamphetamine lab in Rio
Linda, California.1 The organization was headed by Jesus
  1
   Rio Linda is located near Sacramento in the Eastern District of Califor-
nia.
9220              UNITED STATES v. VALDEZ-SANTOS
Arreguin. In February of 2002, Arreguin sent his brother-in-
law, Jose Magana, to Los Angeles2 to sell some methamphet-
amine and to seek the pseudoephedrine needed to manufac-
ture more of the drug. Magana had difficulty acquiring
pseudoephedrine from the usual sources and discussed the
problem with Arreguin in many cell phone conversations that
were monitored by law enforcement agents. Ultimately,
Arreguin and his assistant, Jorge Ayala, traveled to Los Ange-
les, and Arreguin, Ayala, and Magana met with a pseudoephe-
drine source they had not used previously, Valdez-Santos.

   Valdez-Santos drove Magana’s pick-up truck to a residence
in Lynwood and returned with three boxes of pseudoephe-
drine pills. Arreguin, Ayala, and Magana then returned to
Sacramento, leaving the pills at Arreguin’s house until they
were used, shortly after, to manufacture methamphetamine.
Law enforcement agents executed a search warrant on the Rio
Linda property while the methamphetamine was being manu-
factured, arresting Arreguin, Magana and multiple metham-
phetamine “cooks.” Valdez-Santos was arrested in May of
2002, while leaving his residence in Compton.

                                    II.

   Claims of improper venue in criminal cases are reviewed
de novo. United States v. Williams, 291 F.3d 1180, 1188 (9th
Cir. 2002); United States v. Liang, 224 F.3d 1057, 1059 (9th
Cir. 2000). Though the underlying legal basis is reviewed de
novo, a district court’s ruling on a motion for change of venue
is reviewed for abuse of discretion. United States v. Corona,
34 F.3d 876, 878 (9th Cir. 1994).

   [1] The right to trial in the proper venue is protected by the
Constitution. See U.S. Const. art. III, § 2, cl. 3 (“The Trial of
all Crimes . . . shall be held in the State where the said Crimes
  2
    Los Angeles is located in the Central District of California, as are the
cities of Lynwood and Compton that we refer to later in the opinion.
               UNITED STATES v. VALDEZ-SANTOS               9221
shall have been committed . . . .” ); id. amend. VI (“[T]he
accused shall enjoy the right to a speedy and public trial, by
an impartial jury of the State and district wherein the crime
shall have been committed . . . .” ). Rule 18 of the Federal
Rules of Criminal Procedure codifies these constitutional pro-
tections:

    Unless a statute or these rules permit otherwise, the
    government must prosecute an offense in a district
    where the offense was committed. The court must
    set the place of trial within the district with due
    regard for the convenience of the defendant and the
    witnesses, and the prompt administration of justice.

When a given offense is continuing, venue can properly be
had in the district where it was commenced, continued, or was
completed. 18 U.S.C. § 3237(a) (“[A]ny offense against the
United States begun in one district and completed in another,
or committed in more than one district, may be inquired of
and prosecuted in any district in which such offense was
begun, continued, or completed.”).

   [2] Possession is a continuing crime, for which venue prop-
erly lies in any district in which the possession took place.
United States v. Barnard, 490 F.2d 907, 911-912 (9th Cir.
1973). The government’s position is that because an aider and
abetter to a crime may be tried as a principal, 18 U.S.C. § 2,
an aider and abetter to a continuing crime may be tried any-
where a part of the crime occurred. We have upheld venue in
a district in which individuals other than the defendant pos-
sessed drugs, so long as the defendant aided and abetted that
possession by his participation in the chain of possession in
another district.

   [3] For instance, in United States v. Mendoza, 108 F.3d
1155 (9th Cir. 1997), we held that venue was proper in a dis-
trict where the defendant had not possessed drugs, but where
he had aided and abetted the possession of others in that dis-
9222               UNITED STATES v. VALDEZ-SANTOS
trict. There, three defendants charged with aiding and abetting
the possession of cocaine with intent to distribute argued that
venue in the Western District of Washington was improper.
They were alleged to have sold cocaine in California to a third
party who then transported the drug to Washington for distri-
bution. We held that venue was proper in the Western District
of Washington, because “the crime of drug possession with
intent to distribute, or aiding and abetting such possession,
occurs where the principal commits it.” Id. at 1156.3

   [4] Mendoza, and similar cases from other circuits,4 sug-
   3
     The indictment in Mendoza specifically charged the defendants with
aiding and abetting the substantive offense. Id. at 1155-56. Here the indict-
ment did not charge that Valdez-Santos aided and abetted the possession
of others. This is a distinction without a difference, however, since “aiding
and abetting is embedded in every federal indictment for a substantive
crime.” United States v. Garcia, 400 F.3d 816, 820 (9th Cir. 2005); United
States v. Armstrong, 909 F.2d 1238, 1241 (9th Cir. 1990) (“Aiding and
abetting is implied in every federal indictment for a substantive offense.”);
United States v. Gaskins, 849 F.2d 454, 459 (9th Cir. 1988) (same).
   Moreover, Valdez-Santos knew from the government’s trial brief that
the government was relying on aiding and abetting as a theory of liability
and the district court properly instructed the jury on it, without objection.
See United States v. Long, 866 F.2d 402, 408 (11th Cir. 1989) (allowing
venue in a similar case in part because “[t]he judge properly gave the jury
an aiding and abetting instruction”).
   4
     See, e.g., Long, 866 F.2d at 408 (holding that a defendant could be
tried in Alabama for counterfeiting charges of possession and conspiracy
even though she was never in Alabama, because the evidence showed she
aided a principal who had possession there); United States v. Medina-
Ramos, 834 F.2d 874, 877-78 (10th Cir. 1987) (“One who has never been
physically present in a district may nonetheless be prosecuted there for
possession if he aids and abets a principal who has either actually or con-
structively possessed a controlled substance in the jurisdiction.”); United
States v. Buckhanon, 505 F.2d 1079, 1083 (8th Cir. 1974) (holding that
venue was proper in Minnesota, though the defendant was never present
there, when “the government’s entire case was based on the theory that the
defendant had aided and abetted [her co-defendant] in his illegal posses-
sion [in Minnesota] and was chargeable as a principal”). But see United
States v. Tingle, 183 F.3d 719, 727 (7th Cir. 1999) (holding venue
                  UNITED STATES v. VALDEZ-SANTOS                    9223
gest that venue in the Eastern District was proper given the
plain facts present here. Valdez-Santos was convicted of pos-
session and distribution of a listed chemical with knowledge
or reasonable cause to believe that it would be used to manu-
facture methamphetamine. Valdez-Santos sold the pseu-
doephedrine to Arreguin, Ayala, and Magana in Los Angeles,
who then transported the drug to the Sacramento area where
they began the methamphetamine manufacturing process.
While Valdez-Santos’s connection to the substantive offense
ended in the Central District, he aided and abetted the contin-
uation of the offense in the Eastern District. The district court
properly gave the jury an aiding and abetting instruction, and
the jury could have convicted Valdez-Santos under this theory
of liability.

   [5] Given this evidence, we are comfortable concluding
that Valdez-Santos could properly be tried in the Eastern Dis-
trict of California. We are not, however, endorsing a broad
and sweeping theory of venue any time an individual is
charged with aiding and abetting a drug crime. Cf. United
States v. Hernandez, 189 F.3d 785, 791 (9th Cir. 1999) (cau-
tioning against allowing “venue [to] become the ‘govern-
ment’s choice’ rather than a constitutional guarantee”). In
criminal cases, venue implicates “deep issues of public poli-
cy,” United States v. Johnson, 323 U.S. 273, 276 (1944), and
serves for criminal defendants as a “safeguard against the
unfairness and hardship involved when an accused is prose-
cuted in a remote place,” United States v. Cores, 356 U.S.
405, 407 (1958). As the government emphasized at oral argu-
ment, it is the facts of this case that make venue in the Eastern
District proper. Finally, testimony introduced at trial also sug-

improper in a district where defendant committed no acts notwithstanding
“the fact that the government alleged that [the defendant] aided and abet-
ted the crime of distribution of cocaine base to [the principal],” because
“the cocaine base was distributed to [the principal] only in Illinois, and
any aiding and abetting done by [the defendant] was done in Illinois.”).
9224           UNITED STATES v. VALDEZ-SANTOS
gests a link to the Eastern District that reached beyond this
single offense. At trial, Valdez-Santos’s dealer, Fernando
Rios Ramirez, testified that Valdez-Santos was a large-scale
dealer in narcotics who purchased thousands of pseudoephe-
drine pills from him up to three times a week. During the
transaction at issue, Valdez-Santos and Magana recognized
one another from Mexico, and Valdez-Santos gave Magana
his telephone number. These facts provided a basis for the
jury to infer that the defendants contemplated a continuing
business relationship with repeat sales. We do not hold that an
aider and abetter to a continuing crime can in all circum-
stances be tried in any district where the substantive offense
took place, but we do find here a sufficient connection to the
Eastern District to make venue proper.

                             III.

  The decision of the district court is REVERSED.